 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1756 
In the House of Representatives, U. S.,

December 8, 2010
 
RESOLUTION 
 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker’s table the bill (H.R. 5281) to amend title 28, United States Code, to clarify and improve certain provisions relating to the removal of litigation against Federal officers or agencies to Federal courts, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a single motion offered by the chair of the Committee on the Judiciary or his designee that the House concur in the Senate amendments numbered 1 and 2, and that the House concur in the Senate amendment numbered 3 with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. The previous question shall be considered as ordered on the motion to final adoption without intervening motion or demand for division of the question.  
 
Lorraine C. Miller,Clerk.
